BY THE COMMISSION.
By application in the captioned docket in December of 1974, The Briefcase, Inc. sought authority to operate as a motor carrier for-hire in Dade and Broward counties for the transportation of documents, letters and other papers.
By letter dated January 27, 1975 and pursuant to two telephone conversations with applicant’s attorney, the applicant now requests withdrawal of the application and a refund of the $100 filing fee.
After thoroughly considering this matter, the commission finds that the applicant’s request for withdrawal is reasonable and should be granted. The commission further finds that the fee of $100 that accompanied the subject application should be refunded since the application did not advance past the preliminary filing status and was neither noticed nor set for hearing.
It is therefore ordered that the request of the Briefcase, Inc., 3000 Northeast 30th Place, Suite 400, Fort Lauderdale, Florida, to withdraw its application in Docket No. 74819-FH be and the same is hereby granted.
It is further ordered that the applicant’s filing fee of $100 be refunded.
By order of Chairman WILLIAM T. MAYO, Commissioner WILLIAM H. BEVIS and Commissioner PAULA F. HAWKINS, *42as and constituting the Florida Public Service Commission, this 17th day of April, 1975.

William B. DeMilly

Commission Clerk